Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz et al (5,448,940).
Schuetz et al disclose a firearm comprising most claimed elements including an upper receiver 11;  a housing 16 positioned above and permanently attached to the upper receiver and containing a compression recoil spring 18 assembly with a guide rod 17; a bolt carrier assembly 21 positioned in the upper receiver; a buffer connector pin 32 operably connecting the bolt carrier assembly to the recoil spring assembly; and an accessory rail 39 connected to the upper receiver and housing.  Schuetz et al fail to disclose the connection (i.e. pin 32) between the bolt carrier assembly and recoil spring assembly as a “plate”.  However, the pin and the plate provide exactly the same function and the mere substitution of a plate for a pin (with the possible advantage of greater strength or surface area) is considered to have been obvious to one having ordinary skill in the art.  Schuetz et al also fail to specify how the housing is connected to the upper receiver, other than being “permanent”.  It is normal engineering practice to combine elements either with fasteners or integrally.  To merely choose either one of these choices is also considered to have been obvious to one having ordinary skill in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonine, Satzinger et al, and Meaker are cited as being of interest since they disclose firearms with upper recoil spring assemblies.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE